DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2013/0027928) in view Van et al. (US 2017/0208693).
Regarding claims 1 and 2, Kang et al. discloses a light emitting diode (LED) assembly (see Figs. 5 and 6), comprising: a baseplate (mounting portion 11/111, see Figs. 2 and 5, Para. 0032 and 0059), a diffuser (40/140, see Figs. 2, 5 and 6, Para. 0029-0030) situated over the baseplate; a circuit board (a first substrate 21/121, see Figs. 2 and 5, Para. 0034 and 0053) connected to the baseplate and having a first set of LEDs (126, see Fig. 5, Para. 0053) directed to emit light toward the diffuser (see Fig. 5); a frame (122, see Fig. 6) attached to a center of the baseplate (second substrate 124) with a second set of LEDs (125, see Fig. 6, Para. 0053-0054) attached thereto and surround the circuit board, with the second set of LEDs positioned to emit light predominantly perpendicular with respect to the first set of LEDs (see Fig. 5), wherein the circuit board is positioned in a center of the baseplate (see Fig. 5).
However, Kang et al. does not explicitly disclose a flexible circuit strip attached to the frame so as to surround the circuit board.
Van et al. teaches a light emitting module (100/900, see Figs. 1 and 9) comprises a closed loop around an axis (107, see Fig. 1, Para. 0049-0051) of a flexible LED-carrier (102), for example a strip, with a plurality of light emitting diodes, LEDs, (104) mounted on a baseplate (114, see Fig. 1); wherein light emitting module (100) may further be reversely changed in light intensity, by shaping and reshaping of the shape of the light exit opening. In other words, the LED-strip may be reshapable such that the LED-strip (104) may be repeatedly flexed and/or folded (see Para. 0054).
Therefore, in view of Van et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang et al. by replacing the individual circuit board for the second LEDs with one integral the flexible circuit strip attached to the frame to surround the circuit board, as suggested by Van et al. thereby LED-strip may be reshapable such that the LED-strip  may be repeatedly flexed and/or folded to provide a desired light projection, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re  Larson, 144 USPQ 347, 349 (CCPA 1965).

Regarding claim 3, Kang et al. further discloses the diffuser (40/140), circuit board (21), and baseplate (11) are circular (see Fig. 2, Para. 0026).


Regarding claim 11, Kang et al. discloses a lighting system (see Figs. 5 and 6), comprising: a power and control module (electronic module 160, see Fig. 6, Par. 0059); a first set of light emitting diodes (LEDs) (126, see Fig. 5, Para. 0053) directed to emit light in a first direction; a frame (122, see Fig. 6); a circuit board (124, see Fig. 6, Para. 0058) with a second set of LEDs (125, see Fig. 6, Para. 0060) attached thereto, attached to the frame so as to surround the first set of LEDs, with the second set of LEDs (125) positioned to emit light at a second direction distinct with respect to the first set of LEDs.  
However, Kang et al.  is silent with respect to circuit board (124) is a flexible strip and flexible circuit strip and the frame positioned to surround the circuit board.
Van et al. teaches a light emitting module (100/900, see Figs. 1 and 9) comprises a closed loop around an axis (107, see Fig. 1, Para. 0049-0051) of a flexible LED-carrier (102), for example a strip, with a plurality of light emitting diodes, LEDs, (104) mounted on a baseplate (114, see Fig. 1); wherein light emitting module (100) may further be reversely changed in light intensity, by shaping and reshaping of the shape of the light exit opening. In other words, the LED-strip may be reshapable such that the LED-strip (104) may be repeatedly flexed and/or folded (see Para. 0054).
Therefore, in view of Van et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang et al. by replacing the individual circuit board for the second LEDs with one integral the flexible circuit strip attached to the frame to surround the circuit board, as suggested by Van et al. thereby LED-strip may be reshapable such that the LED-strip  may be repeatedly flexed and/or folded to provide a desired light projection, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re  Larson, 144 USPQ 347, 349 (CCPA 1965).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. in view Van et al. and further in view of Ramer et al. (US 2011/0199753). 
Regarding claim 4, Kang et al. further discloses a connector may include a pair of terminals electrically connected to the second substrate, to supply power to the first and second LEDs. The second substrate may be interposed between the terminals. The second substrate may be perpendicularly arranged with reference to the first substrate (see Para. 0092).
However, Kang et al. is silent with respect to the first and second set of LEDs are connected to each other in parallel.
Ramer et al. teaches an LED blocks (113, 115 and 117, see Fig. 12, Para. 0138) each comprises (6); wherein two sets of 3 series connected LEDs are connected in parallel thereby when one of the LED is broken and emits no light, it will not affect the other LED chips (3), so that reliability of the LED component (1) is enhanced.
Therefore, in view of Ramer et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang et al. by connecting the first and second set of LEDs to each other in parallel, in order to provide reliable illumination as suggested by Ramer et al.. One would have been motivated to make this combination since one broken set LEDs will not affect the other set of LEDs.
  
Regarding claim 5, Kang et al. further discloses the first (126) set of LEDs (e.g. 4 LEDs) and second set of LEDs (e.g. 6 LEDs).
However, Kang et al. is silent with respect to the first and second set of LEDs have the same number of LEDs.
Ramer et al. further teaches LED blocks (113), (115), and (117) each comprises 6 LEDs (see Fig. 12, Para. 0138).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang et al. by arranging the same number of LEDs in each set in order to provide uniform illumination, since it has been held by the courts that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, arranging the first and second set of LEDs have the same number of LEDs would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 6, the teachings of Kang et al. have been discussed above.
However, Kang et al. is silent with respect to the color of the first and second set of LEDs is adjustable.
Ramer et al. further teaches a tunable color light emitting device (10) that includes a control module (control circuit 33, see Fig. 9, Para. 0108) further comprises a connectivity module and a color tuning module (see Para. 0039 and 0108).
Therefore, in view of Ramer et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang et al. by forming the color of the first and second set of LEDs is adjustable in order to provide a desired lighting effect. One would have been motivated to make this combination to achieve the desired range of color adjustment.

Claims 7-10, 12, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. in view Van et al. and further in view of Nelson et al. (US 9,194,556).
Regarding claims 7-9 and 17-19, the teachings of Kang et al. have been discussed above.
However, Kang et al. is silent with respect to ends of the flexible circuit strip are attached to each other, as recited in claims 7 and 17; ends of the flexible circuit are attached to each other, wherein ends of the flexible circuit strip further  comprise solder pads, as recited in claims 8 and 18; wherein the tabs extending from the flexible circuit and including solder pads, as recited in claims 9 and 19.
Nelson et al. teaches a flexible circuit board (22, see Fig. 3) used for supporting a number of individual LED devices (30) in the bulb (10), wherein the ends of the flexible circuit are attached to each other (see Fig. 3); wherein ends of the flexible circuit further comprise solder pads; wherein ends of the flexible circuit further comprise tabs extending from the flexible circuit and including solder pads.
Therefore, in view of Nelson et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang et al. forming the ends of the flexible circuit to be attached to each other in order to simplify the assembly and manufacturing process. One would have been motivated to make this combination to provide an improved electrical connection.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modifying Kang et al.’s substrate ends of the flexible circuit to include solder pads for the purpose of connecting the circuit on a die to the pin on a packaged chip, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, modifying the ends of the flexible circuit to include solder pads would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 10, Kang et al. further discloses the first (126) and second set of LEDs (125, see Fig. 6, Para. 0053-0054) are connected to a power and control module (160, see Fig. 6, Para. 0060), the power and control module situated on an opposing side of the baseplate (111) as the circuit board (121), first set of LEDs (126), the frame, and second set of LEDs (125).

Regarding claim 12, Kang et al. further discloses the first direction is substantially perpendicular with respect to the second direction (see Fig. 6).  

Regarding claim 13, Kang et al. further discloses the frame and the circuit board (21/121) are attached to a baseplate (11/111, see Figs. 2, 5, and 6).
  
Regarding claim 20, the teachings of Kang et al. have been discussed above.
However, Kang et al. is silent with respect to the power and control module further comprises a connectivity module and a color tuning module, the power and control module situated on an opposing side of the baseplate as the circuit board, first set of LEDs, the frame, and second set of LEDs.
Ramer et al. further teaches a tunable color light emitting device (10) that includes a control module (control circuit 33, see Fig. 9, Para. 0108) further comprises a connectivity module and a color tuning module (see Para. 0039 and 0108).
Therefore, in view of Ramer et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang et al. by including a control module and a color tuning module in order to output and to provide selectable white light as well as other color hues of high saturation as desire. One would have been motivated to make this combination to achieve the desired range of color adjustment.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al., in view Van et al., Nelson et al. and further in view of Ramer et al..
 Regarding claim 14, Kang et al. further discloses a connector may include a pair of terminals electrically connected to the second substrate, to supply power to the first and second LEDs. The second substrate may be interposed between the terminals. The second substrate may be perpendicularly arranged with reference to the first substrate (see Para. 0092).
However, Kang et al. is silent with respect to the first and second set of LEDs are connected to each other in parallel.
Ramer et al. teaches an LED blocks (113, 115 and 117, see Fig. 12, Para. 0138) each comprises (6); wherein two sets of 3 series connected LEDs are connected in parallel thereby when one of the LED is broken and emits no light, it will not affect the other LED chips (3), so that reliability of the LED component (1) is enhanced.
Therefore, in view of Ramer et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang et al. by connecting the first and second set of LEDs to each other in parallel, in order to provide reliable illumination as suggested by Ramer et al.. One would have been motivated to make this combination since one broken set LEDs will not affect the other set of LEDs.

Regarding claim 15, Regarding claim 5, Kang et al. further discloses the first (126) set of LEDs (e.g. 4 LEDs) and second set of LEDs (e.g. 6 LEDs).
However, Kang et al. is silent with respect to the first and second set of LEDs have the same number of LEDs.
Ramer et al. further teaches LED blocks (113), (115), and (117) each comprises 6 LEDs (see Fig. 12, Para. 0138).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang et al. by arranging the same number of LEDs in each set in order to provide uniform illumination, since it has been held by the courts that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, arranging the first and second set of LEDs have the same number of LEDs would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 16, the teachings of Kang et al. have been discussed above.
However, Kang et al. is silent with respect to the color of the first and second set of LEDs is adjustable.
Ramer et al. further teaches a tunable color light emitting device (10) that includes a control module (control circuit 33, see Fig. 9, Para. 0108) further comprises a connectivity module and a color tuning module (see Para. 0039 and 0108).
Therefore, in view of Ramer et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang et al. by forming the color of the first and second set of LEDs is adjustable in order to provide a desired lighting effect. One would have been motivated to make this combination to achieve the desired range of color adjustment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Masumoto et al. (US 8,698,290) discloses LED lamp (A1) includes a plurality of LEDs (2), a retainer (1) on which the light LEDs (2) are mounted, and a wiring pattern formed on the retainer (1) and electrically connected to the LEDs (2). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875